UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6567


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN MENDOZA, a/k/a Roberto Landin Uriosti, a/k/a Papa, a/k/a Ruben,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:08-cr-00590-CMC-1)


Submitted: August 22, 2019                                        Decided: August 28, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Juan Mendoza, Appellant Pro Se. John David Rowell, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Mendoza appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B), (2) (2012) motion for a sentence reduction pursuant to the First Step Act

of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018), and Amendments 750

and 782 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Mendoza, No. 3:08-cr-00590-CMC-1 (D.S.C. Apr. 15, 2019).             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2